      Case 3:20-cv-00423-WVG Document 11 Filed 06/23/20 PageID.34 Page 1 of 1



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   CYNTHIA F. CARPIO,                                Case No.: 20-CV-423-WVG
12                                    Plaintiff,
                                                       ORDER DENYING MOTION TO
13   v.                                                STAY AS MOOT
14   ANDREW SAUL, Commissioner of
     Social Security,                                  [Doc. No. 10.]
15
                                    Defendant.
16
17
18
19         Defendant’s motion to stay proceedings is DENIED as moot given the automatic
20   stay imposed by the April 8, 2020 Order of the Chief Judge No. 21, which is available on
21   the Court’s website.
22         IT IS SO ORDERED.
23   DATED: June 23, 2020
24
25
26
27
28
                                                   1

                                                                                 20-CV-423-WVG
